                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:                                                     Case No. 16−05295 EAG

IRMA ADELINA RODRIGUEZ COSSIO
                                                           Chapter 7

xxx−xx−5270

                                                           FILED & ENTERED ON 11/20/19
                        Debtor(s)



                                    ORDER GRANTING UNOPPOSED MOTION

This case is before the Court on the following motion: Trustees Second Objection to Debtors Claimed Exemption
filed by Chapter 7 Trustee, docket #109.

The motion having been duly notified, no replies or objections having been filed timely, the Court having reviewed
the same and good cause appearing thereof, the motion is hereby granted.
In Ponce, Puerto Rico, this Wednesday, November 20, 2019 .
